Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. Claims 3, 10 17 were canceled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) filed 06/29/2017 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 06/08/2017 claims priority from provisional application 62503593, filed 05/09/2017.
Respond to Argument
In reference to applicant’s argument about: The Rejection of Claims Under § 112 
Applicant’s Argument:
Claims 1, 8 and 15 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, as failing to comply with the enablement requirement. Claims 1, 8, and 15 have been amended to address the rejection. FIG. 3 clearly shows a first classifier being trained on background classes 314 that are now claimed as included in the training data. 
Claim 7 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. Claims 7 has also been amended, and it is believed that at least FIG. 3 and corresponding description show that the inventor had possession of the subject matter claimed. 
Examiner Response: 
Examiner respectfully disagrees to applicant’s argument because applicant replaced the term “candidate background classes” to “candidate target sample”.  Furthermore, the claims 1, 8 and 15 recites “selecting negative classes from the candidate target samples, wherein the selected negative classes exclude candidate target samples having confidence scores higher than a first threshold wherein the selected negative classes exclude the candidate target samples having confidence scores lower than a second threshold”. However, in specification [Par.0003-0005] states “obtaining candidate background classes, selecting negative classes from the candidate background classes, wherein the negative classes exclude candidate background classes that are close to the target classes, wherein the negative classes exclude candidate background classes that are very different from the target classes”, therefore, the selected negative classes are come from the 
Furthermore, Examiner respectfully disagrees to applicant’s argument, because the claim 7 contains subject matters “using parameters from a third classifier trained on the target classes” which is not described in the specification [Fig.3, paragraphs 0039-0042]. The third classifier is not described in specification. Furthermore, Fig. 3 shows only the first and second classifiers (elements 310, 350) not the third classifier.  Therefore, the rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph is still maintained. 
Additionally, the claims 2, 4-7 are dependent of claim 1, and are likewise indefinite. The claims 9, 9-14 are dependent of claim 8, and are likewise indefinite. The claims 16, 18-20 are dependent of claim 15, and are likewise indefinite. Therefore, the rejections of 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph are still maintained. 
Applicant’s Argument:
Claims 1-20 were rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1-20 have been amended to remove the claim language asserted to be unclear. The language has been replaced with references to thresholds. 
Examiner Response: 
 35 U.S.C. 112(b) are withdrawn based on the amendment filed on 02/19/2021.
However, the rejections of claims 5, 12, 19 under 35 U.S.C. 112(b) are still maintained because the claims 5, 12, 19 are indefinite. The limitation of the claim 5, 12 and 19 dependent of the claims 3, 10 and 17, however, the claims 3, 10 and 17 were canceled. 
Furthermore, the claims 5, 12, 19  recites “representative of the background class being excluded from the selected negative class”, however, the class was excluded is the target samples, which already described in the claim 1, 8 and 15 that is different with the background class. Therefore, the claims 5, 12, 19 are indefinite.  The rejections are still maintained. 
In reference to applicant’s argument about: The rejection of claims under § 102
Applicant’s Argument:
Claims 1, 3-8, 10-13, 15 and 17-20 were rejected under 35 U.S.C. § 102(a) over Kida (U.S. 2018/0307741). The rejection is respectfully traversed as Kida filters different classes from a radius around a desired class to reduce the amount of training data needed to train a classifier. There is no description in Kida relative to the concept of including negative classes to train a classifier as recited in the independent claims. Negative classes are now defined as those classes having confidence scores between first and second thresholds. 
 Kida describes: "Reducing the complexity of a classifier model" to "reduce the memory and computing resources to use the operational classifier."1 In Kida, samples that add complexity are removed from the training data.2 On page 6 of the Final Office 
The Office Action states that Kida teaches: "selecting negative classes from the candidate background classes" at Kida, FIG. 4, Paragraph [0026], lines 1-4, which states: "A third class of samples is a boundary class 450. A boundary class 450 may look similar to noise, but there is a more comparable distribution of the samples between the class of the sample and all the other classes." The cited text does not state that the boundary classes are negative classes as claimed nor does Kida describe a method of selecting boundary classes in the manner the negative classes are selected in claim 1 by the use of first and second thresholds. In addition, the samples from the boundary class of Kida may not even be selected as claimed. Thus, the cited text does not teach "selecting negative classes from the candidate background classes" as claimed. 
The same cited Paragraph [0026] continues by stating that boundary classes are "an area of confusion or ambiguity within the training data." Paragraph [0026] then indicates that: 

Since Kida uses RBFs "to classify a sample based upon the samples properties" each RBF selected corresponds to a class. Thus, there are no negative classes selected in Kida, as each sample is selected to be a member of a class. 
Kida also lacks teaching of how to select negative classes as recited in claim 1: "wherein the selected negative classes exclude candidate background classes that are close to the one or more target classes, wherein the selected negative classes exclude the candidate background classes that are very different from the one or more target classes, and wherein the selected negative classes include the candidate background classes that are similar to the one or more target classes" Since Kida lacks several elements of claim 1 and does not identically disclose the claimed subject matter, a proper prima facie case of anticipation has not been established and the rejection should be withdrawn. 
Independent claims 8 and 15 have similar elements as claim 1 and should be allowable for at least the same reasons as claim 1. The dependent claims should be allowable at least for ultimately depending on allowable independent claims. 
Examiner Response: 
Applicant’s arguments, see pages 2-3, files 02/19/2021, with respect to the rejection(s) of claim(s) 1, 3-8, 10-23 and 17-20 under Kida have been fully considered 
In reference to applicant’s argument about: The rejection of claims under § 103
Applicant’s Argument: 
The Rejection of Claims Under 103 Claims 2, 9 and 16 were rejected under 35 U.S.C. § 103 over Kida in view of Natalya ("Stanford University, Stanford, CA 94305-5479"). Claims 2, 9, and 16 depend from independent claims that are believed allowable and should be allowed for at least the same reasons as the independent claims from which they ultimately depend. 
Claim 14 was rejected under 35 U.S.C. § 103 over Kida in view of Claudia ("Department of Spectroscopy and Imaging, Institute of Photonic Technology"). Claims 14 depends from independent claim 8 and should be allowable for at least the same reasons as claim 8. 
Claim 7 was rejected under 35 U.S.C. § 103 over Kida in view of Sharma. Claim 7 depends from claim 1 and should be allowable for at least the same reasons as claim 
Examiner Response: 
Applicant’s arguments, see page 3, files 02/19/2021, with respect to the rejection(s) of claim(s) 2, 9, 16 and 14 under Kida in view of Claudia and Sharma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Sharm and further in view of Chari, Wong and further in view of Claudia teaches the claims 14. For further detail of rejection, please see rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, 12, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Chari et al. (Pub. No. US20170061322 – hereinafter, Chari) and further in view of Wong et al. (Pub. No. US 20160321678 – hereinafter, Wong).
Regarding to claim 1, Sharma teaches obtaining a set of training data for a first classifier, the set of training data comprising one or more background classes; training the first classifier on the training data; obtaining candidates from target samples (Sharma, [Par.0005, lines 3-6], “The method includes identifying, by one or more processors in a computing device, a set of common keywords with same label from a set of source keywords” and  [abstract], “The method includes training a first classifier, based on the set of common keywords, to label a first set of target text segments” examiner’s note, the target text segment is considered as the candidate. The source keywords is considered as the training data, wherein the source keywords including the labeled common keywords corresponding to the background classes.);
classifying the candidates from the target samples with a confidence score; selecting negative classes from the candidate target samples (Sharma, [Par.0005, lines 8-14], “The method further includes training, by the one or more processors in the computing device, a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments, wherein each of the labeled first set of target text segments is associated with a first confidence score.” and [Par.0005, lines 16-18], “subset of the labeled first set of target text segments for which the first confidence score exceeds a confidence ,
[…] ,
wherein the selected negative classes exclude the candidate target samples having confidence scores lower than a second threshold (Sharma, [Par.0005, lines 16-18], “subset of the labeled first set of target text segments for which the first confidence score exceeds a confidence threshold value.” Furthermore, see [Par.0093, lines 1-3], “At step the subset of labeled first set of target text segments, for which the first confidence score exceeds the confidence threshold value, is identified.” Examiner’s note, the subset of the first set of target text segments is considered as the negative classes was selected, which are excludes the candidate target samples having confidence scores lower than a second threshold.)
[…]
and training a second classifier on a combined set of the selected negative classes and the target samples (Sharma, [Par.0035, lines 1-3], “Thereafter, in an embodiment, the application server 104 may be configured to train a third classifier based on the trained first classifier and the trained second classifier.” Examiner’s note, wherein the first classifier is trained on the target text segment and the second classifier is trained the subset of the first text segment, which has a confidence score exceed the threshold value (selected negative classes).).
However, Sharma does not  teach wherein the selected negative classes exclude candidate target samples having confidence scores higher than a first threshold and, wherein the second threshold is lower than the first threshold;  
wherein the selected negative classes exclude candidate target samples having confidence scores higher than a first threshold and (Chari, [Par.0040], “Further, a benign sample set (e.g.,208 in FIG. for training a model for the target user can be the target user's own data 306. In a variation of forming the being sample set, the data points 308 with high LOF score within the target user's own sample data are considered outliers. In this variation, these high LOF pointsn308 are removed from the target user's data points to thereby provide a less noisy, more coherent benign sample set for the target user. Thus, in this variation, the target user's points remaining after the high LOF points are removed are used as benign sample data for the target user.” Furthermore, see [Par. 0069, lines 1-4], “In this LowLOF processing 608, the threshold value is used in the LOF processing of the target user's samples to determine outlier points in the target user's sample data, so that the outlier point can be discarded” and [Par.0081, lines 1-4], “It is noted that the algorithm chooses anomalous samples which have an LOF score higher than a threshold to exclude other users' samples that are inside of or too close to the target user's region” Examiner’s note, the outlier sampling chooses sample with highest score and it is discarded.),
Sharma and Chari are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharme’s method, in view of Chari by excluding candidate target samples having confidence scores higher than a first threshold. The modification would have been obvious because 
However, Sharma and Chari do not teaches wherein the second threshold is lower than the first threshold;  
On the other hand, Wong teaches wherein the second threshold is lower than the first threshold (Wong, [Par.0067], “A score threshold is selected such that the false positive rate is below a first threshold ( e.g., 1 % ) and the true positive rate is above a second threshold ( e.g., 70% ).” Examiner’s note, true positive rate is considered as the first confidence score, which is higher the first threshold. The false positive rate is considered as the confidence score, which is below the second threshold.);  
Sharma, Chari and Wong are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Chari’s method, in view of Wong by having the second threshold is lower than the first threshold. The modification would have been obvious because one of ordinary skill in the art would be motivated to enable the performance a training of data more accuracy (Wong, [Par.0004], “Advertising can be a significant expense for any business. Therefore, if a business can identify and target the right potential customers, then the 

Regrading to claim 8 is being rejected as the claim 1.
Additionally, Sharma teaches a device comprising: a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising (Sharma, [Par.0007, lines 11-17], “The computer program code is further executable by the one or more processors to train a first classifier, based on the set of common keywords, to label a first set of target text segments from a plurality of target text segments, wherein each of the labeled first set of target text segments is associated with a first confidence score.):
Regarding to claim 15 is being rejected as the claim 1.
Additionally, Sharma teaches a machine readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations comprising (Sharma, [Par.0007, lines 1-6], “According to embodiments il lustrated herein, there is provided a computer program product for use :
Regarding to claim 4, Sharma teaches the method of claim 1, wherein training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the target samples being excluded from the selected negative classes (Sharma, [Par.0005, lines 16-18], “subset of the labeled first set of target text segments for which the first confidence score exceeds a confidence threshold value.” Examiner’s note, the first set of target text segments is considered as the negative classes was selected, and being used to trained on the next classifier, which are excludes the candidate target samples having confidence scores lower than a second threshold. ).
Regarding to claim 11 is being rejected as the claim 4.
Regarding to claim 18 is being rejected as the claim 4.
Regarding to claim 5, Sharma teaches the method of claim 3, wherein training data from the one or more target samples classified as having a confidence lower than the second threshold is representative of the background classes being excluded from the selected negative classes (Sharma, [Par.0005, lines 16-18], “subset of the labeled first set of target text segments for which the first confidence score exceeds a confidence threshold value.” Examiner’s note, the first set of target text segments is considered as the negative classes was selected, and being used to train on the next classifier, which are excludes the candidate target samples having confidence scores lower than a second threshold.).
Regarding to claim 12 is being rejected as the claim 5.
Regarding to claim 19 is being rejected as the claim 5.
Regarding to claim 6, Sharma and Chari do not teach the method of claim 1 wherein the combined set of the selected negative classes and target samples includes a sample of the selected negative classes and wherein the first threshold is 0.7 or higher and the second threshold is 0.01 or lower.
On the other hand, Wong teaches the method of claim 1 wherein the combined set of the selected negative classes and target samples includes a sample of the selected negative classes and wherein the first threshold is 0.7 or higher and the second threshold is 0.01 or lower (Wong, [Par.0067], “A score threshold is selected such that the false positive rate is below a first threshold ( e.g., 1 % ) and the true positive rate is above a second threshold ( e.g., 70% ).” Examiner’s note, true positive rate is considered as the first confidence score, which is higher the first threshold. The false positive rate is considered as the confidence score, which is below the second threshold.).
Sharma, Chari and Wong are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Chari’s method, in view of Wong by having the second threshold is lower than the first threshold. The modification would have been obvious because one of ordinary skill in the art would be motivated to enable the performance a training of data more accuracy (Wong, [Par.0004], “Advertising can be a significant expense for any business. 
Regarding to claim 13 is being rejected as the claim 6.
Regarding to claim 20 is being rejected as the claim 6.
Regarding to claim 7, Sharma teaches the method of claim 1 wherein training the second classifier comprises using parameters from a third classifier trained on the target data and wherein the target samples of the combined set of classes is a subset of the target samples in addition to the selected negative classes (Sharma, [Par.0109, lines 1-6], “At step 320, the second classifier is re-trained based on the subset of labeled second set of target text segments. In an embodiment, the training unit 210, in conjunction with the processor 202, may be configured to re-train the second classifier based on the subset of labeled second set of target text segments” Examiner’s note, wherein the subset of labeled second set of target text segments was labeled by the third classifier.).
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Chari et al. .
Regarding to claim 2, Sharma, Chari and Wong do not teaches the method of claim 1 and further comprising merging similar the selected negative classes to a fewer number of selected negative classes to reduce the amount of training date.
On the other hand, Natalya teaches the method of claim 1 and further comprising merging similar the selected negative classes to a fewer number of selected negative classes to reduce the amount of training date (Natalya, [Page 3, Sec. 4, column R], “For each pair of superclasses and subclasses of M that have linguistically similar names, suggest that they are merged: these classes have similar names and, in addition, they were both superclasses (or subclasses) for A and B, which the user declared to be similar.”).
Sharma, Chari, Wong and Natalya are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kida’s method, in view of Natalya by merging the similar classes in one class. The modification would have been obvious because one of ordinary skill in the art would be motivated to enable the performance of a large number of data, which can save time and effort (Natalya, [Page 5, Sec. 7, column L], “PROMPT was able to perform a large number of merging operations on its own (or with simple “approval” of a human expert), thus saving the expert time and effort.”).
Regarding to claim 9 is being rejected as the claim 2.
Regarding to claim 16 is being rejected as the claim 2.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (Pub. No. US 20180068231– hereinafter, Sharma) in view of Chari et al. (Pub. No. US20170061322 – hereinafter, Chari) and further in view of Wong et al. (Pub. No. US 20160321678 – hereinafter, Wong) and further in view of Claudia et al. (Department of Spectroscopy and Imaging, Institute of Photonic Technology, Albert-Einstein-Str. 9, 07745 Jena, Germany-hereinafter, Claudia).
Regarding to claim 14, Sharma, Chari and Wong do not teaches the device of claim 13, wherein the sample of the selected negative classes comprises 8-16 samples per negative class
On the other hand, Claudia teaches the device of claim 13, wherein the sample of the selected negative classes comprises 8-16 samples per negative class (Claudia, [Page 26, column L], “In these situations, the number of statistically independent cases is given by the sample size on the highest level of the data hierarchy, i.e. patients or cell culture batches. All these reasons together lead to sample sizes that are typically in the order of magnitude between 5 and 25 statistically independent cases per class.”).
Sharma, Chari, Wong and Claudia are analogous in arts because they have the same field of endeavor of using a clarifier to train and classify the data. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma, Chari and Wong’s method, in view of Claudia by having a small sample size situations 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T./
Examiner, Art Unit 2126   
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184